Citation Nr: 1126702	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  09-15 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine. 

2.  Entitlement to service connection for numbness and tingling in the left upper extremity. 

3.  Entitlement to an increased rating in excess of 20 percent for degenerative disc disease of the lumbar spine. 

4.  Entitlement to an increased rating in excess of 10 percent for left foot neuroma.  

5.  Entitlement to an increased rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity. 

6.  Entitlement to an extension of Chapter 30 benefits for surgery on the lumbar spine past October 1, 2008. 

7.  Entitlement to a temporary total evaluation for convalescence for a cervical spine surgery. 

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.  
 

REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his pastor


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from August 1990 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from both a September 2008, November 2009, and February 2010 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The September 2008 rating decision granted the Veteran a 10 percent disability rating effective October 1, 2008, which was the end date for his temporary evaluation of 100 percent based on surgical or other treatment necessitating convalescence for his degenerative disc disease of the lumbar spine.  

The November 2009 rating decision granted the Veteran an increased rating of 20 percent for the degenerative disc disease of the lumbar spine effective February 2, 2009, the date of claim for an increased rating.  The November 2009 rating decision also denied entitlement to service connection for degenerative disc disease of the cervical spine, numbness and tingling of the left upper extremity, and a temporary total evaluation because of treatment for a service-connected or other condition subject to compensation.  The February 2010 rating decision continued the Veteran's 10 percent disability rating for his left foot neuroma and his 10 percent disability rating for his lumbar radiculopathy of his left lower extremity.  

The Veteran testified before the undersigned Acting Veterans Law Judge in February 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence dated in April 2011, the Veteran's attorney raised a claim for a total disability rating based on individual unemployability.  Although that issue was not certified for appellate review, the Board notes the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Therefore, the Board has jurisdiction over the TDIU issue.

A VA examination should be provided to determine if he is unemployable solely due to his service-connected disabilities. Assistance by VA includes obtaining a medical opinion when such an opinion is necessary to make a decision on a claim. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  The Board notes that evidence obtained during such an examination could be relevant to the other issues which are on appeal.  Therefore, adjudication of those issues must be deferred until after the examination.  

The Board also note that a package of service medical treatment records was received by the RO in September 2010.  In October 2010, VA treatment reports from the Charleston, South Carolina VA Medical Center (VAMC) were associated with the Veteran's claims file; these records were from September 2010 to October 2010.  However, there is no evidence of either a waiver of review by the Agency of Original Jurisdiction (AOJ) nor is there evidence of the issuance of a Supplemental Statement of the Case (SSOC) reviewing these service and VA treatment records.  Although the Veteran's attorney submitted a waiver in April 2011, it applied only to the evidence which was being submitted at that time.  

The agency of original jurisdiction is required to furnish a supplemental statement of the case when additional relevant evidence is received after the most recent supplemental statement of the case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board. See 38 C.F.R. § 19.31(b).  The requirements of this regulation have not been met.  When the Board's review of the record reveals that there is pertinent evidence that was added to the file prior to transfer to the Board which was not initially considered by the RO, generally the evidence must be referred to the RO for review.  This principle is based on the fact that a claimant has the right to one appellate review by the Secretary if the claimant disagrees with the initial determination on the claim.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346 (Fed.Cir.2003) (finding that the Board is "primarily an appellate tribunal" and that consideration of additional evidence in the first instance denied appellants "one review on appeal to the Secretary" in violation of 38 U.S.C. § 7104(a)).  This is particularly true where the evidence was received by the RO prior to transfer of the case to the Board.  In compliance with the foregoing, all of the issues on appeal must be remanded to the RO in order for the issuance of a SSOC. 

The Board also notes that in correspondence to the RO dated in February 2011, the Veteran's attorney requested copies of VA examination reports dated in February 2009 and January 2010.  It does not appear that the RO has responded to that request.  The Board notes that it would create a deprivation of due process to adjudicate the issues on appeal prior to satisfaction of the request.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran's attorney with copies of VA examination reports dated in February 2009 and January 2010.  

2.  Arrange for the Veteran to be given an examination to evaluate the current severity of his service-connected disabilities.  The examiner should review the claims folder and note such review in the examination report or addendum.

The examiner should provide an opinion as to whether the Veteran's service- connected disabilities would prevent him from obtaining and retaining employment for which his education and occupational experience would otherwise qualify him.  A rationale should be given for all opinions.

3.  The AOJ should undertake a review of the Veteran's claims to include consideration of the newly submitted evidence.  If the Veteran does not meet the percentage requirements for TDIU under 38 C.F.R. § 4.16(a); the RO should consider whether the claim should be referred to the Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).  If any benefit sought on appeal is not granted, the RO should furnish to the Veteran an appropriate SSOC, that includes citation to and discussion of all additional legal authority considered, as well as clear reasons and bases for any determination, and afford them a reasonable opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

